--------------------------------------------------------------------------------

Enertopia Corporation
950-1130 West Pender Street
British Columbia, Canada V6E 4A4

CONFIDENTIAL

June 10, 2014

SHAXON Enterprises ltd.

Donald Shaxon
3129 Centennial Dr.
Burlington ON
L7M 1B8


 

Burlington, Ontario

Dear Sirs/Madam:

Re:        Letter of Intent

This binding Letter of Intent ("LOI") shall set forth the basic terms of the
recent discussions between Enertopia Corporation ("Enertopia") and Lexaria
Corporation (“Lexaria”) (together, the “Sellers”); and SHAXON Enterprises ltd.
("Buyer") with regard to the acquisition (the "Acquisition") by SHAXON
Enterprises of Thor Pharma Corp (“Thor”), which is wholly owned by Enertopia
Corporation.

Buyer and Sellers agree that the only asset that will be held by Thor at the
time of Acquisition is MMPR (Medical Marihuana Procedures and Regulations
Program) Application number 10QMM0610. Based on these discussions the Buyer
agrees to assume all responsibility and liabilities and expenses to fulfill the
obligations required under the MMPR application from May 25, 2015 and onwards.

  1.

Acquisition Structure. In accordance with the terms of a formal and definitive
agreement to be entered into between the Sellers and the Buyer (the “Definitive
Agreement"), Buyer shall be entitled to acquire 100% Thor Pharma Corp including
MMPR application 10QMM0610 (the “Assets”). The terms of the Acquisition will be
as follows:

          (a)

Upon the execution of this LOI, Buyer shall pay to the Sellers the sum of
$10,000 which is due on or before June 10, 2015 which amount shall be
non-refundable unless any of the board of directors of Thor Pharma Corp,
Enertopia Corp or Lexaria Corp refuse to sign the definitive agreement before
June 25 in which case the $10,000 is entirely refundable. This and all payments
referred to below in Section 1(b) to be delivered as per Sellers instructions to
the Buyer.

          (b)

Upon closing, which is to occur on or before June 30, 2015 or such other date as
the Parties may agree, acting reasonably (the "Closing"), Buyer shall nominate
two directors to the board of Thor Pharma Corp and the two current directors of
Thor Pharma will resign and step down from Thor Pharma Corp and the MMPR
application 10QMM0610.

          (c)

Upon closing, which is to occur on or before June 30, 2015 or such other date as
the Parties may agree, acting reasonably (the "Closing"), Buyer shall pay to
Sellers, the sum of $1,500,000, in installments as set forth below. All payments
under this section are due and payable to Sellers regardless of whether or not
the Buyer remains involved in license application 10QMM0610 at the time of all
or any of the performance thresholds being reached:


--------------------------------------------------------------------------------


  (i)

$200,000 dollars to be paid within 30 days of “Inspection Letter” from Health
Canada; and

        (ii)

$200,000 dollars to be paid within 30 days of “License to Grow Letter” from
Health Canada; and

        (iii)

$100,000 dollars to be paid within 30 days of “License to Grow and Sell Letter”
from Health Canada; and

        (iv)

$100,000 dollars to be paid within 30 days of selling $5,000,000 in product; and

        (v)

$100,000 dollars to be paid within 30 days of selling $10,000,000 in product;
and

        (vi)

$200,000 dollars to be paid within 30 days of selling $20,000,000 in product;
and

        (vii)

$300,000 dollars to be paid within 30 days of selling 10,000g of product; and

        (viii)

$100,000 dollars to be paid within 30 days on the first anniversary of Health
Canada license renewal to grow and sell; and

        (ix)

$100,000 dollars to be paid within 30 days on the second anniversary of Health
Canada license renewal to grow and sell; and

        (x)

$100,000 dollars to be paid within 30 days on the third anniversary of Health
Canada license renewal to grow and sell.


  2.

Definitive Agreement and Closing. Acceptance of this LOI shall be followed by
the negotiation and acceptance of the Definitive Agreement which shall
incorporate the terms and conditions of this LOI and such other terms,
conditions, representations and warranties as are customary for transactions of
this nature or as may be reasonably requested by the Parties. This LOI does not
set forth all of the matters upon which agreement must be reached in order for
the proposed acquisition to be consummated. Completion of the Definitive
Agreement shall be followed with Closing of the Acquisition on or before June
30, 2015, or such other date as the Parties may agree, acting reasonably.

        3.

Joint Venture Agreement. Enertopia and Lexaria have previously entered into a
Joint Venture Agreement dated May 27, 2014 (the “JV Agreement”) in regards to
the development and operation of the Assets. The parties hereby agree that upon
the Closing of the Definitive Agreement the JV Agreement shall be cancelled and
considered terminated and of no further force or effect.

        4.

Binding Nature. This LOI is intended to create binding obligations between the
Parties, to be replaced and superseded by the Definitive Agreement.

        5.

Conditions Precedent. Execution of the Definitive Agreement shall be conditional
upon:


--------------------------------------------------------------------------------


  a.

Due Diligence. Completion of a satisfactory due diligence review by each of the
Sellers and Buyer which due diligence reviews shall be completed or this
condition waived on or before execution of the Definitive Agreement;

        b.

Board Approval. Approval by the board of directors of the Sellers prior to
execution of the Definitive Agreement; and

        c.

Buyer Approval. Approval by the Buyer prior to the execution of the Definitive
Agreement.


  6.

Expenses. Each Party shall be responsible for such Party's own costs and charges
incurred with respect to the transactions contemplated herein including, without
limitation, all costs and charges incurred prior to the date of this LOI and all
legal and accounting fees and disbursements relating to preparing the Definitive
Agreement or otherwise relating to the Acquisition.

          7.

Access to Information. Upon acceptance of this LOI and until the earlier of
completion of the Acquisition or June 30, 2015 or such other date as agreed to
between the parties each of the Buyer and Sellers will allow the other and their
authorized representatives, including legal counsel and consultants, full, free
and unfettered access to all information, books or records of such party for the
purpose of the transactions contemplated herein. Each of the Sellers and Buyers
agree that all information and documents so obtained will be kept confidential
and the contents thereof will not be disclosed to any person without the prior
written consent of the other, all as further set out in Section 8 hereof,
provided however, that Buyer acknowledges that the Sellers have certain
disclosure obligations pursuant to securities regulatory requirements and the
policies of the Canadian Securities Exchange and the Securities and Exchange
Commission. Upon such disclosure by the Sellers, the Buyer shall be entitled to
make disclosure of a similar nature.

          8.

Confidentiality.

          a.

Each of the Sellers and Buyer acknowledge that each will be providing to the
other information that is non-public, confidential, and proprietary in nature
(the "Confidential Information"). Each of the Sellers and Buyer (and their
respective affiliates, representative, agents and employees) will keep the
Confidential Information confidential and will not, except as otherwise provided
below, disclose such information or use such information for any purpose other
than for negotiation of the Definitive Agreement and the evaluation and
consummation of the Acquisition provided however that this provision shall not
apply to information that: (i) becomes generally available to the public absent
any breach of this provision; (ii) was available on a non-confidential basis to
a Party prior to its disclosure pursuant to this LOI; or (iii) becomes available
on a non-confidential basis from a third party who is not bound to keep such
information confidential.

          b.

Each Party hereto agrees that it will not make any public disclosure of the
existence of this LOI or of any of its terms without first advising the other
party of the proposed disclosure, unless such disclosure is required by
applicable law or regulation, and in any event the Party contemplating
disclosure will inform the other Party of and obtain its consent to the form and
content of such disclosure, which consent shall not be unreasonably withheld or
delayed.

          c.

Each Party hereto agrees that immediately upon any discontinuance of activities
by either party such that the Acquisition will not be consummated, each Party
will return to the other all Confidential Information.


--------------------------------------------------------------------------------


  9.

Conduct of Business. During the period during which this LOI remains in effect,
Buyer will conduct its business in a reasonable and prudent manner in accordance
with past practices, preserve its existing business organization and
relationships, preserve and protect its properties and conduct its business in
compliance with all applicable laws and regulations.

        10.

Standstill. During the period from Closing until the completion of the payments
specified in Section 1 are completed, the Buyer agrees that, without the prior
written consent of the Sellers (such consent not to be unreasonably withheld)
they will not dispose of, sell, transfer, assign or otherwise encumber the
Assets, license application 10QMM0610 or any resulting license and not take any
action in regards to the Assets, license application 10QMM0610 or any resulting
license except in the usual, ordinary and regular course of business and as may
be required to maintain and advance the Assets, license application 10QMM0610
and any resulting license UNLESS ONE OF THE TWO CONDITIONS HERIN IS MET:


  a.

The Sellers shall have the right to approve any potential acquirer of the Assets
to ensure their ability of meet the financial conditions contained herein and to
be contained in the Definitive Agreement.

        b.

If no Seller approval is sought, then the potential acquirer of the Assets must
make all payments due from the Buyer to the Seller at the time of the potential
transaction, prior to or upon closing of any potential transaction.


  11.

Ownership of Intellectual Property. Until such time as all payments in Section 1
are received by Sellers, Sellers shall continue to have beneficial ownership of
the Assets and/or license application and/or resulting license, including but
not limited to full right to utilize any and all intellectual property gained,
learned or otherwise obtained up to the date of May 25, 2015 in the pursuit of
license 10QMM0610, for any purposes they elect.

        12.

Indemnification. Buyer shall hold harmless and indemnify Sellers, its
subsidiaries, officers, employees and directors from and against any claims,
demands, or causes of action whatsoever, including without limitation those
arising on account of any financial loss, injury or death of persons or damage
to property caused by, or arising out of, or resulting from, the pursuit,
exercise, or practice of the license granted hereunder by the Assets.

        13.

Termination. In the event that this LOI is not superseded by the Definitive
Agreement and/or Closing or before June 30, 2015, or such other date as the
Parties may agree, acting reasonably, the terms of this LOI will be of no
further force or effect except for Sections 1(a), 6 and 13. If the Definitive
Agreement is not entered into by Buyer through no material fault or failure on
the part of the Sellers, then the sum $10,000 advanced by the Buyer pursuant to
Section 1(a) hereof shall be considered non refundable. Further all Burlington
project information, Quality Assurance, Security, Building plans and all data
submitted in application number 10QMM0610 in possession of the buyer and other
parties will be returned to the Sellers or destroyed.


--------------------------------------------------------------------------------


  14.

Governing Law. This LOI shall be construed in all respects under and be subject
to the laws of the Province of British Columbia and the laws of Canada
applicable therein which are applicable to agreements entered into and performed
within the Province of British Columbia.

        15.

Execution. This LOI may be executed in one or more counterparts and a facsimile
or PDF counterpart of this LOI bearing the signature of a Party hereto shall be
effective for all purposes and binding on each Party hereto.

If this LOI is acceptable, please communicate your acceptance by signing below
and returning such executed copy to the Sellers.

Yours very truly,

ENERTOPIA CORPORATION

Per:    ______________________________________________
             Authorized Signatory


 

LEXARIA CORPORATION

Per:    ______________________________________________
             Authorized Signatory


 

THOR PHARMA CORP

Per:    ______________________________________________
             Authorized Signatory


 

THIS LETTER OF INTENT is hereby accepted on the terms and conditions set forth
herein this ___ day of June, 2015:

SHAXON ENTERPRISES LTD.

Per:    ______________________________________________
             Authorized Signatory


--------------------------------------------------------------------------------